Citation Nr: 1011741	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected status-post L3 vertebral fracture.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION


The Veteran served on active duty from December 1962 to 
January 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the RO declined to 
grant an evaluation in excess of 20 percent for the service-
connected status-post L3 vertebral fracture.  

The Board observes that the RO has not yet dealt with the 
matter of TDIU.  As it appears to have been raised by the 
record, the Board is remanding it for further development 
consistent with the United States Court of Appeals for 
Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether TDIU as a 
result of that disability is warranted.

The issue of entitlement to nonservice-connected pension 
benefits has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), in 
this case the RO.  Therefore, the Board does not have 
jurisdiction over is, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

A remand to the AOJ is necessary for reasons that will become 
clear below.  In short, however, the AOJ must ensure that all 
VA treatment records are part of the record, schedule VA 
medical examinations in furtherance of the issues on appeal, 
and provide additional notice pursuant to Veterans Claims 
Assistance Act of 2000 (VCAA).

VCAA 

The Veteran has not received a VCAA notice letter regarding 
his TDIU claim.  Corrective action by the AOJ in this regard 
is necessary.

Medical records 

It appears that the Veteran receives all of his medical 
treatment through VA.  In order to ensure that the record is 
complete, the AOJ is asked to associate with the record all 
clinical records from the VA Medical Center (MC) in Long 
Beach dated from February 18, 2009 to the present.

Status-post an L3 vertebral fracture

The Veteran's service-connected low back disability was last 
comprehensively examined more than four years ago, and it 
appears to have worsened in the interim.  Indeed, the Veteran 
now uses a walker.  Moreover, the Veteran's representative 
contends that the previous January 2006 fee-basis medical 
examination was inadequate for rating purposes.  The current 
examination must be accomplished as directed below.  The 
Board observes that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board emphasized as well that VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).


TDIU

In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the Veteran has submitted letters from 
VA physicians indicating that his medical problems to include 
low back troubles have rendered him unemployable.  Hence, the 
issue of TDIU is properly before the Board.  A review of the 
record shows that further development is needed to properly 
adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Veteran alleges that his service connected disability 
(status-post L3 vertebral fracture) prevents him from 
maintaining gainful employment.  While the Veteran has been 
afforded VA examinations, an opinion as to his 
unemployability and the effect of his service connected 
disability on his employability was not rendered.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice in 
connection with his TDIU claim.

2.  Associate with the claims file all 
Long Beach VAMC clinical records dated 
from February 18, 2009 to the present.

3.  Schedule a VA orthopedic examination 
to assess the severity of the Veteran's 
service-connected low back disability.  
The examiner must describe all symptoms 
and manifestations of the Veteran's low 
back disability including accurate range 
of motion measurements.  The examiner 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that low back pain limits the 
Veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment upon 
the low back disability's impact upon 
employability.  Namely, the examiner 
should opine regarding whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the Veteran's 
service-connected disability (status-post 
L3 vertebral fracture), in and of itself, 
prevents him from securing or maintaining 
substantially gainful employment.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether pertinent documents 
in the claims file were reviewed.

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

